Appellate Case: 21-5082     Document: 010110625918      Date Filed: 12/30/2021      Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       December 30, 2021
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-5082
                                                   (D.C. No. 4:21-CR-00088-JFH-1)
  ROBERT TAYLOR BRAGG,                                       (N.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, KELLY, and MATHESON, Circuit Judges.
                   _________________________________

       Robert Taylor Bragg appeals the district court’s pretrial detention order.

 Exercising jurisdiction under 18 U.S.C. § 3145(c) and 28 U.S.C. § 1291, we affirm.

                                 I. BACKGROUND

       After making incriminating statements to police about having physically

 abused his infant daughter, Bragg was arrested and charged in Oklahoma state court.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-5082    Document: 010110625918        Date Filed: 12/30/2021       Page: 2



 A jury found him guilty of six counts of child abuse and he was sentenced to life in

 prison.

       Bragg appealed his conviction and sentence to the Oklahoma Court of

 Criminal Appeals (OCCA), arguing as pertinent here that (1) his confession was

 coerced in violation of his Miranda and due process rights; and (2) Oklahoma lacked

 jurisdiction to prosecute him because the victim is an Indian and the alleged crimes

 occurred in Indian country. See McGirt v. Oklahoma, 140 S. Ct. 2452, 2459 (2020)

 (holding that territory in Oklahoma reserved for the Creek Nation in the 19th century

 remains “Indian country” for purposes of exclusive federal jurisdiction over certain

 criminal offenses committed “within the Indian country” or against an “Indian”

 (internal quotation marks omitted)). The OCCA vacated Bragg’s conviction and

 sentence based on McGirt and directed the trial court to dismiss the charges for lack

 of jurisdiction. Having granted relief on the jurisdictional challenge, the OCCA

 deemed Bragg’s other appeal issues moot. Accordingly, the OCCA did not address

 the merits of his confession-related claims.

       After the state court dismissal, a federal grand jury charged Bragg with two

 counts of child abuse and two counts of aggravated sexual abuse under 18 U.S.C.

 §§ 13, 1151, 1152, and 2241(c), and 21 Okla. Stat. § 843.5(A). The government

 sought Bragg’s detention pending trial, invoking the rebuttable presumption against

 release, and arguing that he was both a flight risk and a continuing threat to the

 community. The magistrate judge found that Bragg’s evidence was sufficient to



                                            2
Appellate Case: 21-5082    Document: 010110625918        Date Filed: 12/30/2021    Page: 3



 overcome the presumption and ordered him released with conditions including home

 detention and electronic monitoring.

       The government moved for revocation under 18 U.S.C. § 3145(a)(1).

 Reviewing the magistrate judge’s order de novo based on the record of the detention

 hearing, the district court concluded that Bragg had not met his burden to rebut the

 presumption in favor of detention and that the government established by clear and

 convincing evidence that he continues to pose a danger to the community and that no

 combination of conditions could ensure the safety of the community from his

 potential for future violence. Accordingly, the court revoked the magistrate judge’s

 release order and ordered Bragg detained pending trial.

                                   II. DISCUSSION

       A.     Legal Standards

       Pre-trial release is governed by the Bail Reform Act, 18 U.S.C. § 3142 (the

 “Act”). The key factors are the risk of flight and potential danger to the community

 or any other person. See id. § 3142(e)(1). Here, the district court’s detention

 decision was based solely on Bragg’s danger to the community.

       The government has the burden of proof at pre-trial detention hearings.

 See United States v. Cisneros, 328 F.3d 610, 616 (10th Cir. 2003). As pertinent here,

 the government was required to prove by clear and convincing evidence that Bragg

 poses a continuing risk to the community and “that no condition or combination of

 conditions will reasonably assure . . . the safety of any other person and the

 community” if he were released. 18 U.S.C. § 3142(e)(1), (f)(2). The Act directs

                                            3
Appellate Case: 21-5082    Document: 010110625918         Date Filed: 12/30/2021    Page: 4



 district courts to consider the following factors in deciding whether the safety of the

 community can be assured if the defendant is released: (1) the nature and

 circumstances of the charged offense, including whether the offenses involve a minor

 victim; (2) the weight of the evidence; (3) the defendant’s history and characteristics;

 and (4) the nature and seriousness of the danger that would be posed by the

 defendant’s release. Id. § 3142(g).

       Because there is probable cause to believe Bragg committed offenses of

 aggravated sexual abuse under § 2241 involving a minor victim, there was a

 rebuttable presumption that no condition or combination of conditions will

 reasonably assure the safety of the community. See id. § 3142(e)(3)(E). The

 presumption shifted the burden of production to Bragg, but the burden of persuasion

 remained with the government. See United States v. Stricklin, 932 F.2d 1353,

 1354-55 (10th Cir. 1991) (per curiam). And despite the shifting burdens, “the

 presumption remain[ed] a factor for consideration by the district court in determining

 whether to release or detain” him. Id. at 1355.

       We review the district court’s pretrial detention decision de novo because it

 presents mixed questions of law and fact. See Cisneros, 328 F.3d at 613. However,

 we review the underlying findings of fact for clear error. See id. “On clear error

 review, our role is not to re-weigh the evidence; rather, our review of the district

 court’s finding is significantly deferential.” United States v. Gilgert, 314 F.3d 506,

 515-16 (10th Cir. 2002) (internal quotation marks omitted).



                                             4
Appellate Case: 21-5082    Document: 010110625918        Date Filed: 12/30/2021     Page: 5



       B.     Analysis

       Applying the § 3142(g) factors here, the district court found that Bragg’s

 history and circumstances weighed against pretrial detention, but that the other three

 factors weighed in favor of it. First, the court found that the “heinous and

 concerning” nature and circumstances of the charged offenses weighed in favor of

 detention. Aplt. App., vol. 1 at 40. Specifically, the court noted that the victim was

 a minor and that Bragg was responsible for caring for her when he took her to Indian

 Health Care Services where the doctor called 911 because she was unresponsive and

 had sustained multiple serious injuries. The indictment alleges that Bragg shook and

 squeezed her, causing injuries to her head and torso; bit, grabbed, manipulated, and

 otherwise injured her, causing bruising; and inserted his finger and another foreign

 object into her vagina and anus. Second, the court found the strength-of-the-evidence

 factor “weighs strongly in favor of pretrial detention” because the evidence against

 hm was “substantial.” Id. In evaluating that factor, the court highlighted Bragg’s

 confession and commented that, although his state-court conviction had been vacated

 on jurisdictional grounds, “the fact that a jury previously viewed the evidence and

 found [him] guilty beyond a reasonable doubt adds to the weight of the evidence

 analysis.” Id. at 40 & n.2. Finally, with respect to the nature and circumstances of

 the danger Bragg presented, the court explained that the concern about safety to the

 community is broader than the danger of physical violence—the question is whether

 he might engage in any kind of criminal activity to the detriment of the community.

 See United States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989).

                                            5
Appellate Case: 21-5082     Document: 010110625918        Date Filed: 12/30/2021        Page: 6



       Bragg contends the district court overemphasized the weight of the evidence

 against him and gave insufficient weight to evidence that he argued favored pretrial

 release. Contrary to Bragg’s contention that the weight of the evidence is the least

 important factor, the plain language of § 3142(g) does not suggest that one factor

 matters more or less than another. Rather, applying and weighing the relative

 importance of the statutory factors requires an individualized determination that

 necessarily differs for each defendant depending on the circumstances of the case.

 And although the district court assigned great weight to the evidence against Bragg, it

 also considered the other factors in reaching its decision. In particular, the court

 acknowledged Bragg’s lack of a criminal history, his substantial ties to the

 community, his pre-incarceration employment history and proffer that he will get a

 job if released, his compliance with a no-contact order and bail conditions in the

 state-court proceedings, his commitment to avoid contact with the victim and other

 children, his ability to live with his parents, his mother’s willingness to serve as his

 third-party custodian, and the pretrial services report recommending release with

 conditions. The court expressly found that this evidence weighed against pretrial

 detention, but concluded that on balance, it was insufficient to overcome the

 presumption of detention and the government’s evidence regarding the other

 detention factors. Bragg’s disagreement with the outcome of the court’s weighing of

 the parties’ evidence and arguments and its balancing of the relevant factors is not a

 basis for reversal of its detention order. See Gilgert, 314 F.3d at 515-16. We find no

 clear error in the district court’s findings of fact, and based on our review of the

                                             6
Appellate Case: 21-5082    Document: 010110625918        Date Filed: 12/30/2021     Page: 7



 record as a whole, we agree with its determination that pretrial detention is

 warranted here.

       In so concluding, we reject Bragg’s argument that the district court’s emphasis

 on the weight of the evidence was contrary to the presumption of innocence

 guaranteed by his right to due process and reaffirmed by 18 U.S.C. § 3142(j).

 Section 3142(g) specifically directs courts to consider both the nature and

 circumstances of the charged offense and the strength of the government’s case, and

 the court’s consideration of those factors here did not amount to a pretrial finding of

 guilt. We are not persuaded otherwise by Bragg’s contention that the court erred by

 relying “on a vacated conviction from a court without jurisdiction to tip the balance

 in favor of detention.” Aplt. Bail Mem. Br. at 15. His state conviction was vacated

 on jurisdictional, not evidentiary grounds, and he cites no authority—and we are not

 aware of any—prohibiting the district court from considering it in assessing the

 weight of the evidence against him.

       We are also not persuaded by Bragg’s contention that the court erred by

 relying on the state conviction in evaluating the strength of the federal case because

 the federal charges include two counts of sexual abuse that were not among the state

 charges. The allegations of sexual abuse were not the focus of the court’s

 consideration of the state-court conviction—the court’s discussion of that conviction

 focused not on the nature of the charges in the two cases but on the evidence

 supporting them. As the court explained, the charges in both cases stem from the

 same “facts and circumstances,” Aplt. App., vol. 1 at 40 n.2, and the evidence

                                            7
Appellate Case: 21-5082    Document: 010110625918         Date Filed: 12/30/2021      Page: 8



 presented at the state trial was strong enough for a jury to convict. Bragg’s

 challenges to the validity of his “highly-problematic ‘confession,’” Aplt. Bail Mem.

 Br. at 12, do not require a different result—in making its detention decision, the

 district court was not required to prejudge the merits of those or any other arguments

 he might raise in a motion to suppress or as part of his theory of defense at trial.

                                  III. CONCLUSION

       We affirm the district court’s order. We grant Bragg’s unopposed motion to

 seal volume two of the appendix to his brief, which includes documents that were

 sealed in district court because they contain information about his mental health and

 the minor victim.


                                              Entered for the Court
                                              Per Curiam




                                             8